Title: To Thomas Jefferson from George Walker, 9 March 1792
From: Walker, George
To: Jefferson, Thomas


          
            Sir
             Georgetown March 9th. 1792
          
          Your favour of the 1st Instant I had the honour to receive, and was certainly Sorry that I missed Seeing you the evening before I left Philada.; although, I then had been able to obtain no reply from Major L’Enfant to the letter I had the honour to hand him from you: therefore, did not think it necessary to write.
          The dismission of Major L’Enfant has given great alarm to the proprietors, and all those interested in the City of Washington; although I have fully explained to them, the difficulties the President had to Surmount in treating with him.
          I this day, received the inclosed letter, which they wish Should be laid before the President when convenient. I am Sorry to discover Such a want of confidence in the abilities of the Commissioners, and am affraid the affairs of the City will come into public investigation,  if means cannot be adopted by which Major L’Enfant may be yet continued.—I have the honour to be with reverence & respect Sir Your Mo Obt St,
          
            Geo Walker
          
        